Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a detection method comprising a step of supplying a sample to a test strip wherein the test strip does not include a polyanion for neutralizing a cation of hexadimethrine bromide which is used in the method for agglutinating red blood cells in the sample and includes an additive of a salt of a divalent metal, a salt of sulfuric acid with a metal or onium, a salt of sulfurous acid with a metal, or a polybasic amino acid in place of the polyanion for neutralizing the hexadimetrhine bromide. 
Yugawa et al. (US 2004/0161857 A1; cited by Applicants) teach a method of employing an immunochromatography test strip for measuring a detection target substance wherein the immunochromatography test strip consists of a labeled antibody wherein the label can be colloidal gold, a second immobilized antibody, and salt of a divalent metal ion, but fail to teach using hexadimethrine bromide as an agglutinating agent for red blood cells.
Yoshimura et al. (US 2001/0006823 A1; cited by applicants) teach providing a chromatography assay device such as a test strip consisting of a conjugate comprising a label such as colloidal gold and a specific binding member such as an antibody, a second immobilized antibody, and using hexadimethrine bromide as an agglutinating agent for red blood cells, but requires using a polyanion for neutralizing hexamethrine bromide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MELANIE BROWN/Primary Examiner, Art Unit 1641